UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6280



JOAN E. MARCOTT,

                                            Plaintiff - Appellant,

          versus

BUREAU OF PRISONS; UNITED STATES PAROLE COM-
MISSION; VIC LOY, Warden Alderson Camp; DONALD
CRUMP, Case Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-94-271-1)

Submitted:   July 23, 1996                 Decided:   July 31, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joan E. Marcott, Appellant Pro Se. Rebecca A. Betts, United States
Attorney, Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her 28 U.S.C. § 2241 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Marcott v. Bureau of Prisons , No. CA-94-271-1 (S.D.W. Va.
Jan. 11, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2